Title: To Alexander Hamilton from Timothy Taylor, 25 November 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Novr. 25th 1799
          
          On saturday last I had the Honor to recive your favour of the 15th. and have wrote Mr. Chew requesting him, as soon as possable to signify to the secretary of War that he declines his appointment—When the surgeon and mates was appointed to the Regiment the secretary directed, ( me (in case either of them should not accept) to recommend some other Gentlemen for the appointment; since which I have taken the liberty to write him twice requesting Doctr. John Orton of Woodbury might be appointed a Mate, vice Doctr. Spaldin declined; but as yet no appointment has taken place; as I fully believe he would serve with reputation to himself and usefullness to the Public, I beg leave to request your influence with the secretary that he may be appointed—
          I have fixed upon Norwalk for the rendezevous of the recruits in this state, and have wrote the Contractors to make provision for them thier, when that is done, I shall order all the men that are enlisted to be marched to that station—I have this day sent to Camp eleven men under the Command of a Sergeant; four of whome are deserters they came in and gave themselves up of thier own accord and appeared anxious to return to thier duty—deserted last evening one of the late recruits, named John Williams, aged twenty three years & five Months, Gray eyes, brown hair, and dark complexion, had on blew trousers, swansdown Vest and a sailors Jacket, gray or mixd. colour, with rings in his ears; I have sent two men in pursuit of him and flatter my self he will be apprehended—
          I have the Honor to be with the Greatest Respect and esteem your Obedient Servant
          
            Timo. Taylor
          
          Honble. A Hamilton Esquire—
        